Order filed July 26, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00434-CV
                                  ___________
IN THE ESTATE OF KIMBERLIE DENISE MENARD, INCAPACITATED


                    On Appeal from the Probate Court No 3
                             Harris County, Texas
                       Trial Court Cause No. 531010003


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter for
Probate Court No 3, Robin Kulhanek Day, informed this court that appellant, Jessie
Smith, had not made arrangements for payment for the reporter’s record. On May
30, 2018, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c).

      On June 4, 2018, appellant filed a request for extension of time. Though she
did not indicate the deadline for which she desired an extension, we construed her
motion as one to extend the deadline to prove she has paid or made arrangements to
pay for the reporter’s record. On June 26, 2018, we granted her motion until July 16,
2018. We cautioned that if appellant did not provide proof of payment arrangements
to this court by that date, we would consider and decide those issues or points that
do not require a reporter’s record. No such proof has been filed.

      Accordingly, we order appellant to file a brief in this appeal by August 27,
2018. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM




                                          2